DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/01/2022 has been entered.
Applicant’s election of Group II and the species of miR2467-3p  in the reply filed on 6/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-11, 14-16, 20-31 are pending. 
Claims 1-10 and 15-16 are withdrawn as being drawn to a nonelected invention or species.
The following rejections are modified as necessitated by amendment with response to arguetmsn following. 
This action is nonfinal for claims 11, 14 and 20-31. 
Withdrawn Rejection
	 The 35 USC 112 rejection made in the previous office action is withdrawn based upon amendments to the claims.  
 
Claim Objections
Claim 11 objected to because of the following informalities:  the term “increased” has been misspelled in step d.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11, 14 and 20-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) a judicial exception of correlation expression level of miR-2467-3p and lung cancer. This judicial exception is not integrated into a practical application because the claims require steps of detecting expression does not provide a step to integrate the judicial exception.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the judicial exception to steps that are not considered routine and conventional steps. In particular the step of treating could potentially integrate the judicial exception; however, the step only requires treatment regardless of steps a-c and as such the treatment is not integrated to the judicial exception of diagnosis of lung cancer by expression.  
These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation or abstract idea, wherein the step of comparing does not integrate the judicial expectation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge in the prior art as exemplified by the art (as discussed below).  
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon.  
The correlation of detection and lung cancer is considered a natural correlation.  The step of providing determining the expression in the sample are considered a routine and conventional step as detailed below.
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  
The steps that are not considered judicial expectations are the steps of determining the expression which is considered routine analysis of miRNA using known and conventional assays.   Ruohoa-Baker et al  (US Patent Application Publication 2015/0337332 Nov 26, 2015) teaches a method of measuring expression of miR-2467-3p (para 32 and 65).  Furthermore, the recitation of treating a human subject for lung cancer or performing a diagnostic procedure appears to be a generic recitation of treatment or diagnosis would be considered general and routine to treat lung cancer.  In particular the diagnostic procedure can comprise imaging test method, pathological examination method or combination.  These methods are considered generic recitations of general methods of diagnostics that do not overcome the rejection.  In particular imaging test encompasses any image and pathological examination includes any pathology including merely taking a blood sample. As such these are not considered specific treatments that integrates the judicial exception.  
Response to Arguments
The reply traverses the rejection.  A summary of the arguments provided below with response to arguetmsn following.  The reply asserts that the steps are integrated with specific treatments and diagnostic procedures.  
These arguments have been reviewed but have not been found persuasive.
The recitation of treating a human subject for lung cancer or performing a diagnostic procedure appears to be a generic recitation of diagnostic would encompass any pathological or imaging test method.  This would include a very large number of generic methods that would encompass any imaging or pathological examination regardless of the outcome of the methods.  It would be considered general and routine to treat lung cancer by examining by imaging or examining the pathology of the patient.       
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634